Exhibit 10.3

EXECUTION VERSION

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of November 4, 2019 (as amended, amended and
restated, modified, supplemented, extended or renewed from time to time, this
“Guaranty”), made by each of the undersigned Guarantors and each additional
Guarantor that becomes a party hereto pursuant to Section 22 hereof; provided
that Borrower (as defined below) shall be deemed a Guarantor for the sole
purpose of guaranteeing any Designated Hedging Agreement or Designated Treasury
Services Agreement, in each case, to which any of the Restricted Subsidiaries is
an obligor thereunder other than any Designated Hedging Agreement or Designated
Treasury Services Agreement under which the Borrower is an obligor. Except as
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Iridium Holdings LLC (“Holdings”), Iridium Satellite LLC (the
“Borrower”), solely with respect to Section 10.12 thereof, Iridium
Communications, Inc., the lenders party thereto from time to time (the
“Lenders”) and Deutsche Bank AG New York Branch, as administrative agent
(together with any successor administrative agent, the “Administrative Agent”)
and as collateral agent, have entered into a Credit Agreement, dated as of even
date herewith (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement”);

WHEREAS, in order to induce (i) the Lenders and the other Lender Creditors to
extend credit under, or otherwise enter into, the Credit Agreement, (ii) the
Issuing Banks to issue Letters of Credit, (iii) the Ancillary Lenders to enter
into the Ancillary Documents and (iv) the other Guaranteed Creditors to enter
into Designated Hedging Agreements and Designated Treasury Services Agreements,
and in recognition of the direct or indirect benefits to be received by each
Guarantor from the incurrence of Loans by the Borrower under the Credit
Agreement, the issuance of Letters of Credit by the Issuing Banks, the
extensions of credit under the Ancillary Facilities and the entry by the
Borrower or the Restricted Subsidiaries into such Designated Hedging Agreements
and Designated Treasury Services Agreements, each Guarantor desires to enter
into this Guaranty; and

WHEREAS, it is a condition to the making of Loans to, and the issuance of
Letters of Credit on behalf of, the Borrower under the Credit Agreement that
each Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby agrees with the Administrative Agent for the benefit of
the Guaranteed Creditors as follows:

1. The Guaranty. Each Guarantor, jointly and severally, hereby unconditionally
and irrevocably, until the Termination Date (or such earlier date such Guarantor
is released from this Guaranty in accordance with Section 18), guarantees as
primary obligor and not merely as surety the full and prompt payment when due
and performance, whether upon



--------------------------------------------------------------------------------

maturity, acceleration or otherwise, of any and all of its Guaranteed
Obligations to the Guaranteed Creditors. If any or all of the Guaranteed
Obligations becomes due and payable hereunder, such Guarantor, unconditionally
and irrevocably, jointly and severally, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, on order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Guaranteed
Obligations, subject to any applicable limitations set forth in Section 13.01 of
the Credit Agreement. This Guaranty is a guaranty of payment and not of
collection. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. If a claim is ever made upon any
Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower or any other Guaranteed Party), then and in such event
each Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Guarantor, notwithstanding any revocation
of this Guaranty or any other instrument evidencing any liability of the
Borrower or any other Guaranteed Party, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

No failure or delay on the part of any Guaranteed Creditor in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein expressly specified
are cumulative and not exclusive of any rights or remedies which any Guaranteed
Creditor would otherwise have. Except as otherwise required hereby or by any
other Credit Document, no notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand.

2. Bankruptcy. Additionally, each Guarantor, jointly and severally,
unconditionally and irrevocably, until the Termination Date (or such earlier
date such Guarantor is released from this Guaranty in accordance with
Section 18), guarantees the payment of any and all of its Guaranteed Obligations
to the Guaranteed Creditors whether or not due or payable by the Borrower or any
other Guaranteed Party upon the occurrence of any of the events specified in
Section 11.01(e) of the Credit Agreement, and jointly and severally,
unconditionally and irrevocably, until the Termination Date (or such earlier
date such Guarantor is released from this Guaranty in accordance with
Section 18), promises to pay such Guaranteed Obligations to the Guaranteed
Creditors, on order, on demand, in lawful money of the United States.

 

2



--------------------------------------------------------------------------------

3. Nature of Liability. The liability of each Guarantor hereunder is primary,
absolute, joint and several, and unconditional, exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations, whether executed
by such Guarantor, any other Guarantor, any other guarantor or by any other
party, and each Guarantor understands and agrees, to the fullest extent
permitted under law, that the liability of such Guarantor hereunder shall not be
affected or impaired by (a) any direction as to application of payment by the
Borrower, any other Guaranteed Party or any other party, (b) any other
continuing or other guaranty or undertaking of such Guarantor or of any other
party as to the Guaranteed Obligations, (c) any payment on or in reduction of
any such other guaranty or undertaking (other than payment in cash of the
Guaranteed Obligations to the extent of such payment), (d) any dissolution,
termination or increase, decrease or change in personnel by any Guaranteed
Party, (e) any payment made to any Guaranteed Creditor on the Guaranteed
Obligations which any such Guaranteed Creditor repays to any Guaranteed Party
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (f) any action or inaction by the Guaranteed Creditors as
contemplated in Section 5 hereof or (g) any invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

4. Independent Obligation. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor, the
Borrower, any other party or any other Guaranteed Party, and a separate action
or actions may be brought and prosecuted against any Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, any other
party, the Borrower or any other Guaranteed Party and whether or not any other
guarantor, any other party, the Borrower or any other Guaranteed Party be joined
in any such action or actions. Each Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to the Borrower or any such other Guaranteed Party
shall operate to toll the statute of limitations as to the relevant Guarantor.
The provisions of this Guaranty constitute a continuing guaranty and include all
present and future Guaranteed Obligations including any under transactions
continuing, compromising, extending, increasing, modifying, releasing, or
renewing the Guaranteed Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guaranteed
Obligations after prior Guaranteed Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke the provisions of this Guaranty as to future Guaranteed
Obligations. If such a revocation is effective notwithstanding the foregoing
waiver, each Guarantor acknowledges and agrees that (i) no such revocation shall
be effective until written notice thereof has been received by Administrative
Agent, (ii) no such revocation shall apply to any Guaranteed Obligations in
existence on the date of receipt by Administrative Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any Guaranteed Party in existence on the date of such
revocation, (iv) no payment by any Guarantor or from any other source, prior to
the date of Administrative Agent’s receipt of written notice of such revocation
shall reduce the maximum obligation of such Guarantor hereunder and (v) any
payment by the Borrower or from any source other than such Guarantor subsequent
to the date of such revocation shall first be applied to that portion of the
Guaranteed Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder.

 

3



--------------------------------------------------------------------------------

5. Authorization. To the fullest extent permitted under law, each Guarantor
authorizes the Guaranteed Creditors without notice or demand (except as required
hereby or by any other Credit Document), and without affecting or impairing its
liability hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party or any other Person or otherwise
act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Borrower,
any other Guaranteed Party, any other Credit Party, any other Person or other
obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) to
its creditors other than the Guaranteed Creditors;

(f) except as otherwise expressly required by the Security Documents, apply any
sums by whomsoever paid or howsoever realized to any liability or liabilities of
the Borrower or any other Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Guaranty, any other Credit Document, any Designated Hedging Agreement, any
Designated Treasury Services Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Guaranty, any other Credit Document, any Designated Hedging Agreement, any
Designated Treasury Services Agreement or any of such other instruments or
agreements; and/or

 

4



--------------------------------------------------------------------------------

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

6. Reliance. It is not necessary for any Guaranteed Creditor to inquire into the
capacity or powers of the Borrower, any other Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

7. Subordination. Any indebtedness of the Borrower or any other Guaranteed Party
now or hereafter owing to any Guarantor is hereby subordinated to the then-owing
Guaranteed Obligations of the Borrower or such other Guaranteed Party owing to
the Guaranteed Creditors and, if the Administrative Agent so requests, acting at
the direction of the Required Lenders, at a time when an Event of Default
exists, all such indebtedness to such Guarantor shall be collected, enforced and
received by such Guarantor for the benefit of the Guaranteed Creditors and be
paid over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations of the Borrower or such other Guaranteed
Party to the Guaranteed Creditors, but without affecting or impairing in any
manner the liability of any Guarantor under the other provisions of this
Guaranty. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation, reimbursement, exoneration, contribution or indemnification or
any right to participate in any claim or remedy of the Borrower or any other
Guaranteed Party which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all then-owing Guaranteed Obligations have been irrevocably
paid in full. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence, such amount shall be held in trust for the
benefit of the Borrower and the other Guaranteed Parties, and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and all other amounts payable hereunder, whether matured or
unmatured, in accordance with the terms of this Guaranty, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable hereunder
thereafter arising. Notwithstanding anything to the contrary contained herein,
no Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other
Guarantor (the “Foreclosed Guarantor”), including after the Termination Date, if
all or any portion of the Obligations have been satisfied in connection with a
sale or other disposition by the Collateral Agent of the Equity Interests of
such Foreclosed Guarantor, whether pursuant to the Security Agreement or
otherwise.

8. Waiver. (a) Each Guarantor waives, to the fullest extent permitted under
applicable law, any right to require any Guaranteed Creditor to (i) proceed
against the Borrower, any other Guaranteed Party, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other Person, (iii) protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Guarantor or any other Person, or any collateral or
(iv) pursue any other remedy in any Guaranteed Creditor’s

 

5



--------------------------------------------------------------------------------

power whatsoever. Each Guarantor waives, to the fullest extent permitted under
applicable law, any defense based on or arising out of any defense of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other person, other than payment of the
Guaranteed Obligations to the extent of such payment and release of such
Guarantor from this Guaranty in accordance with Section 18, based on or arising
out of the disability of the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other
Person, or the invalidity, illegality or unenforceability of the Guaranteed
Obligations or any part thereof for any cause, or the cessation from any cause
of the liability of the Borrower or any other Guaranteed Party other than
payment of the Guaranteed Obligations to the extent of such payment and release
of such Guarantor from this Guaranty in accordance with Section 18. The
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent, the Collateral Agent or any other Guaranteed Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy against the Borrower, any
other Guaranteed Party or any other Person, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid. Each Guarantor waives, to the
fullest extent permitted under law, any defense arising out of any such election
by the Guaranteed Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower, any other Guaranteed Party or any other
Person or any security.

(b) Except as required by the Credit Documents, each Guarantor waives, to the
fullest extent permitted under law, all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that neither the Administrative Agent nor any of the other Guaranteed
Creditors shall have any duty to advise any Guarantor of information known to
them regarding such circumstances or risks.

(c) Each Guarantor, to the fullest extent permitted under law, (i) subordinates
to the payment in full of the Obligations, any right to assert against the
Borrower or any other Guaranteed Party, any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the Borrower or any other party liable to the Borrower or
such other Guaranteed Party; and (ii) waives any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor.

 

6



--------------------------------------------------------------------------------

9. Maximum Liability. It is the desire and intent of each Guarantor and the
Guaranteed Creditors that this Guaranty shall be enforced against such Guarantor
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any Guarantor under this Guaranty shall be adjudicated
to be invalid or unenforceable for any reason (including, without limitation,
because of any applicable state or federal law relating to fraudulent
conveyances or transfers), then the amount of such Guarantor’s obligations under
this Guaranty shall be deemed to be reduced and such Guarantor shall pay the
maximum amount of the Guaranteed Obligations which would be permissible under
applicable law.

10. Enforcement. Each Guaranteed Creditor agrees (by its acceptance of the
benefits of this Guaranty) that this Guaranty may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders and that no other Guaranteed Creditor shall have any right individually
or collectively to seek to enforce or to enforce this Guaranty, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent, for the benefit of the Guaranteed Creditors upon the terms
of this Guaranty. Each Guaranteed Creditor further agrees (by its acceptance of
the benefits of this Guaranty) that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any
Guarantor.

11. Representations and Warranties. Each Guarantor that is not party to the
Credit Agreement represents and warrants that:

(a) Such Guarantor (i) is a duly organized or incorporated and validly existing
corporation, partnership, limited liability company, unlimited liability company
or other applicable business entity, as the case may be, in good standing (to
the extent such concept is applicable) under the laws of the jurisdiction of its
organization or incorporation, as applicable, (ii) has the requisite corporate,
partnership, limited liability company, unlimited liability company or other
applicable business entity power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership of its property or the conduct of its business requires such
qualifications except for failures to be so qualified which, individually and in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.

(b) Such Guarantor has the corporate, partnership, limited liability company,
unlimited liability company or other applicable business entity power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of this Guaranty and each other Credit Document to which it is party
and has taken all necessary corporate, partnership, limited liability company,
unlimited liability company or other applicable business entity action, as the
case may be, to authorize the execution, delivery and performance by it of this
Guaranty and each such other Credit Document. Such Guarantor has duly executed
and delivered this Guaranty and each other Credit Document to which it is a
party, and this Guaranty and each such other Credit Document constitutes the
legal, valid and binding obligation of such Guarantor, enforceable in accordance
with its terms, except to the extent that the enforceability hereof or thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

7



--------------------------------------------------------------------------------

(c) Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will violate any provision
of the certificate or articles of incorporation, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, of such Guarantor.

12. Covenants. Each Guarantor that is not a party to the Credit Agreement
covenants and agrees that on and after the Closing Date and until the
Termination Date (or such earlier date released from this Guaranty in accordance
with Section 18 hereof), such Guarantor will comply, and will cause each of its
Restricted Subsidiaries to comply, with all of the applicable provisions,
covenants and agreements contained in Articles 9 and 10 of the Credit Agreement.
As used in this Guaranty, “Termination Date” shall mean the date upon which the
Credit Document Obligations have been paid in full and terminated (other than
(x) any indemnification obligations arising under the Credit Documents which are
not then due and payable, (y) Letters of Credit which have been Cash
Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank or Ancillary Lender and
(z) for the avoidance of doubt, liabilities under Designated Hedging Agreements
and Designated Treasury Services Agreements).

13. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the Guaranteed
Creditors and their successors and permitted assigns.

14. Amendments. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby (it being understood that the addition or
release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and the Administrative Agent (with each other consent
required pursuant to Section 13.12 of the Credit Agreement).

15. Authorization. Subject, in each case, to the limitations set forth in
Section 13.02(b) of the Credit Agreement, in addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, each Guaranteed Creditor is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to any Guarantor (unless required by the Credit Documents), any such
notice being hereby expressly waived, to set off and to appropriate and apply
any and all deposits (general or special) and any other Indebtedness at any time
held or owing by such Guaranteed Creditor to or for the credit or the account of
such Guarantor against and on account of its Guaranteed Obligations to the
Guaranteed Creditor under this Guaranty, irrespective of whether or not such
Guaranteed Creditor shall have made any demand hereunder and although such
Guaranteed Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

16. Notice, etc. All notices, requests, demands or other communications pursuant
hereto shall be sent in accordance with the terms and provisions set forth in
Section 13.03 of the Credit Agreement. All notices and other communications
shall be in writing (including electronic transmission) and mailed, delivered or
transmitted to such party at (i) in the case of any

 

8



--------------------------------------------------------------------------------

Lender Creditor, as provided in the Credit Agreement, (ii) in the case of any
Guarantor, as provided in Schedule 13.03 of the Credit Agreement and (iii) in
the case of any other Guaranteed Creditor, at such address as such other
Guaranteed Creditor shall have specified in writing to the Borrower and the
Administrative Agent or, in any case at such other address as any of the Persons
listed above may hereafter notify the others in writing.

17. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. (a) THIS
GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTEED CREDITORS AND OF THE
UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS GUARANTY (EXCEPT THAT IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR
LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY GUARANTOR,
ACTIONS OR PROCEEDINGS RELATED TO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS
MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR LIQUIDATION
PROCEEDINGS OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR AND EACH GUARANTEED CREDITOR (BY
ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR AND EACH
GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH
IT IS A PARTY BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER IT. EACH GUARANTOR AND EACH GUARANTEED CREDITOR (BY
ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH IN SECTION 16
HEREOF, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH
GUARANTOR AND EACH GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF
THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT TO
WHICH IT IS A PARTY THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY SUCH PARTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER PARTY IN ANY OTHER JURISDICTION.

 

9



--------------------------------------------------------------------------------

(b) EACH GUARANTOR AND EACH GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH GUARANTOR AND EACH GUARANTEED CREDITOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

18. Release. Except as set forth in Section 12.10(b) of the Credit Agreement, in
the event that a Guarantor becomes an Excluded Subsidiary or all of the Equity
Interests of a Guarantor is sold or otherwise disposed of or liquidated in
accordance with Section 10.02 of the Credit Agreement (or such sale or other
disposition has been approved in writing by the Required Lenders (or all the
Lenders if required by Section 13.12 of the Credit Agreement)), such Guarantor
shall upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to Holdings or another Credit Party) be
released from this Guaranty automatically and immediately and without further
action and this Guaranty shall, as to each such Guarantor, terminate, and have
no further force or effect (it being understood and agreed that the sale of one
or more Persons that own, directly or indirectly, all of the Equity Interests of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 18). Upon the occurrence of the Termination Date, this Guaranty
shall automatically and immediately and without further action, as to all
Guarantors, terminate and have no further force and effect. The Administrative
Agent will (and each Guaranteed Creditor (by its acceptance of the benefits of
this Guaranty) irrevocably authorizes the Administrative Agent to), at the
Guarantors’ expense, execute and deliver to the Guarantors such documents as the
Guarantors may reasonably request to evidence, as applicable, the release of
such Guarantor from, or the termination in full of, this Guaranty.

19. Right of Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made

 

10



--------------------------------------------------------------------------------

payments in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment in an aggregate amount less than such other Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all Guarantors in respect of the Guaranteed
Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been paid in full, it being expressly recognized and agreed by
all parties hereto that any Guarantor’s right of contribution arising pursuant
to this Section 19 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 19, (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty shall
thereafter have no contribution obligations, or rights, pursuant to this
Section 19, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 19, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been paid in full. Each of
the Guarantors recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution.

20. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.

21. Payments. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense (other than payment of the Guaranteed
Obligations to the extent of such payment), and shall be subject to the
provisions of Sections 5.03 and 5.04 of the Credit Agreement.

 

11



--------------------------------------------------------------------------------

22. Additional Guarantors. It is understood and agreed that any Restricted
Subsidiary of Holdings that is required, or with respect to which the Borrower
elects to cause, to become a party to this Guaranty after the date hereof
pursuant to the relevant provisions of the Credit Agreement, shall become a
Guarantor hereunder by executing and delivering a counterpart hereof, or a
joinder agreement substantially in the form of Exhibit A hereto, and delivering
same to the Administrative Agent.

23. Keepwell. Each Guarantor that is a Qualified ECP Guarantor (as defined
below) at the time the Guaranty or the grant of the security interest under the
Credit Documents, in each case, by any Specified Credit Party (as defined
below), becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Credit Party with respect to such
Swap Obligation as may be needed by such Specified Credit Party from time to
time to honor all of its obligations under this Guaranty and the other Credit
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 23 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 23 shall remain
in full force and effect until the Guaranteed Obligations have been paid and
performed in full. Each Qualified ECP Guarantor intends this Section 23 to
constitute, and this Section 23 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Credit Party for all purposes of the Commodity
Exchange Act.

24. Definitions. The following terms shall have the meanings herein specified.
Such definitions shall be equally applicable to the singular and plural forms of
the terms defined.

“Credit Document Obligations” shall have the meaning specified in the definition
of “Guaranteed Obligations” hereunder.

“Guaranteed Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Note issued by, and all Loans made to, the
Borrower under the Credit Agreement, together with all the other Obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees, expenses, prepayment premiums, and
interest (including any interest, fees, expenses, prepayment premiums and other
amounts accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest, fees, expenses and other amounts is an allowed or allowable
claim in any such proceeding) thereon) of (x) the Credit Parties to the Secured
Creditors now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement and each other Credit Document to which any
of the Credit Parties is a party and the due performance and compliance by the
Credit Parties with all the terms, conditions and agreements contained in the
Credit Agreement and in each such other Credit Document (all such obligations,
collectively, the “Credit Document Obligations”) and (y) Holdings or any of the
Restricted Subsidiaries owing under any Designated Hedging Agreement or
Designated Treasury Services Agreement and the due performance and compliance
with all terms, conditions and agreements contained therein.

 

12



--------------------------------------------------------------------------------

“Guaranteed Party” shall mean Holdings, the Borrower and/or each Restricted
Subsidiary party to any Designated Hedging Agreement or Designated Treasury
Services Agreement with the applicable Guaranteed Creditor.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the guaranty
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 23).

*     *     *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

FOR AND ON BEHALF OF: IRIDIUM HOLDINGS LLC IRIDIUM SATELLITE LLC IRIDIUM CARRIER
HOLDINGS LLC IRIDIUM CARRIER SERVICES LLC

IRIDIUM CONSTELLATION LLC,

each as a Guarantor

By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer

IRIDIUM GOVERNMENT SERVICES LLC,

as a Guarantor

By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer, Iridium
Constellation LLC, its Member

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Yumi Okabe

  Name: Yumi Okabe   Title: Vice President

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

JOINDER AGREEMENT

Reference is made to (a) the Guaranty Agreement, dated as of November 4, 2019
(as amended, amended and restated, modified, supplemented, extended or renewed
from time to time, the “Guaranty”), among Iridium Holdings LLC (“Holdings”),
Iridium Satellite LLC (the “Borrower”), certain subsidiaries of Holdings party
thereto from time to time (the “Subsidiary Guarantors”) and Deutsche Bank AG New
York Branch, as administrative agent (together with any successor administrative
agent, the “Administrative Agent”) and (b) the Credit Agreement, dated as of
dated as of November 4, 2019, among Holdings, the Borrower, solely with respect
to Section 10.12 thereof, Iridium Communications Inc., the lenders party thereto
from time to time (the “Lenders”) and the Administrative Agent (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty or, if not
defined therein, the Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Guarantors have entered into the Guaranty in order to induce
(i) the Lenders and the other Lender Creditors to extend credit under, or
otherwise enter into, the Credit Agreement, (ii) the Issuing Banks to issue
Letters of Credit, (iii) the Ancillary Lenders to enter into the Ancillary
Documents and (iv) the other Guaranteed Creditors to enter into Designated
Hedging Agreements and Designated Treasury Services Agreements, in recognition
of the direct or indirect benefits to be received by each Guarantor from the
incurrence of Loans by the Borrower under the Credit Agreement, the issuance of
Letters of Credit by the Issuing Banks, the extensions of credit under the
Ancillary Facilities and the entry by the Borrower or the Restricted
Subsidiaries into such Designated Hedging Agreements and Designated Treasury
Services Agreements; and

WHEREAS, the undersigned Subsidiary (the “New Guarantor”) is required pursuant
to the terms of the Credit Agreement and the Guaranty, or the Borrower has
otherwise elected in accordance with the terms of the Credit Agreement and the
Guaranty to cause such New Guarantor, to become a Guarantor by executing this
joinder agreement (“Joinder Agreement”) to the Guaranty.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1. Guarantee. In accordance with Section 22 of the Guaranty, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor.

2. Covenants; Representations and Warranties. The New Guarantor hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty



--------------------------------------------------------------------------------

that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the date hereof except to the extent
that such representations and warranties relate to an earlier date in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects). Each reference to a Guarantor in the Credit
Agreement and to a Guarantor in the Guaranty shall, from and after the date
hereof, be deemed to include the New Guarantor.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 16 of the
Guaranty.

7. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                         ],

as a New Guarantor

By:  

 

  Name:   Title: Address for Notices:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Name:   Title: